Exhibit 10.2

Martin Marietta Nonqualified Deferred Cash

Compensation Plan

Adoption Agreement

 

 

 


 



--------------------------------------------------------------------------------

Table of Contents

 

1.01    Preamble      1   1.02    Plan      1   1.03    Plan Sponsor      1  
1.04    Employer      2   1.05    Administrator      2   2.01    Participation
     3   3.01    Compensation      4   3.02    Bonuses      5   4.01   
Participant Contributions      6   5.01    Employer Contributions      8   6.01
   Distributions      11   7.01    Vesting      17   8.01    Unforeseeable
Emergency      21   9.01    Investment Decisions      22   10.01    Trust     
23   11.01    Termination Upon Change In Control      24   11.02    Automatic
Distribution Upon Change In Control      24   11.03    Change In Control      24
  12.01    Governing State Law      25  

Appendix A

     27  

 

 

- i -

April 2020



--------------------------------------------------------------------------------

Adoption Agreement

 

1.01

Preamble

By the execution of this Adoption Agreement the Plan Sponsor hereby [complete
(a) or (b)]

 

(a)    ☒    adopts a new plan as of January 1, 2020 (b)    ☐    amends and
restates its existing plan as of [month, day, year] which is the Amendment
Restatement Date. Except as otherwise provided in Appendix A, all amounts
deferred under the Plan prior to the Amendment Restatement Date shall be
governed by the terms of the Plan as in effect on the day before the Amendment
Restatement Date.       Original Effective Date: [month, day, year]      
Pre-409A Grandfathering:    ☐  Yes            ☐  No

 

1.02

Plan

Plan Name: Martin Marietta Nonqualified Deferred Cash Compensation Plan

Plan Year: January 1 – December 31

 

1.03

Plan Sponsor

Name: Martin Marietta Materials, Inc.

Address: 2710 Wycliff Road, Raleigh, NC 27607

Phone #: 919-781-4550

EIN #: 56-1848578

Fiscal Year: December 31

Is stock of the Plan Sponsor, any Employer or any Related Employer publicly
traded on an established securities market?    ☒  Yes            ☐  No

 

- 1 -

April 2020



--------------------------------------------------------------------------------

1.04

Employer

The following entities have been authorized by the Plan Sponsor to participate
in and have adopted the Plan [insert “Not Applicable” if none have been
authorized]:

 

Entity

  

Publicly Traded on Est. Securities Market

   Yes    No

Martin Marietta Materials, Inc. and its
subsidiaries                               

   ☒    ☐                                      
                                                                                
☐    ☐                                      
                                                                                
☐    ☐                                      
                                                                                
☐    ☐                                      
                                                                                
☐    ☐                                      
                                                                                
☐    ☐                                      
                                                                                
☐    ☐

 

1.05

Administrator

The Plan Sponsor has designated the following party or parties to be responsible
for the administration of the Plan:

Name: Martin Marietta Materials, Inc.

Address: 2710 Wycliff Road, Raleigh, NC 27607

Note: The Administrator is the person or persons designated by the Plan Sponsor
to be responsible for the administration of the Plan. Neither Fidelity Employer
Services Company nor any other Fidelity affiliate can be the Administrator.

 

- 2 -

April 2020



--------------------------------------------------------------------------------

2.01

Participation

 

  (a)

☒        Employees [complete (i), (ii) or (iii)]

 

  (i)

☒     Eligible Employees are selected by the Employer.

 

  (ii)

☐     Eligible Employees are those employees of the Employer who satisfy the
following criteria:

 

                                                                 
                                         
                                        
                                                                      

 

                                                                 
                                         
                                         
                                                                     

 

                                                                 
                                         
                                         
                                                                     

 

                                                                 
                                         
                                         
                                                                     

 

                                                                 
                                         
                                         
                                                                     

 

  (iii)

☐     Employees are not eligible to participate.

 

  (b)

☐        Directors [complete (i), (ii) or (iii)]

 

  (i)

☐     All Directors are eligible to participate.

 

  (ii)

☐     Only Directors selected by the Employer are eligible to participate.

 

  (iii)

☒     Directors are not eligible to participate.

 

- 3 -

April 2020



--------------------------------------------------------------------------------

3.01

Compensation

For purposes of determining Participant contributions under Article 4 and
Employer contributions under Article 5, Compensation shall be defined in the
following manner [complete (a) or (b) and select (c) and/or (d), if applicable]:

 

  (a)

☒       Compensation is defined as:

Base Salary plus Bonus earned under the Martin Marietta Materials, Inc.
Executive Cash Incentive Plan, as amended, but only to the extent such Bonus is
remaining after any deferrals have been made under the Martin Marietta
Materials, Inc. Incentive Stock Plan, as amended

                                                                 
                                         
                                         
                                                                            

 

                                                                 
                                         
                                         
                                                                            

 

                                                                 
                                         
                                         
                                                                            

                                                                 
                                         
                                         
                                                                            

 

                                                                 
                                         
                                         
                                                                            

                                                                 
                                         
                                         
                                                                            

 

          (b)            ☐

Compensation as defined in [insert name of qualified plan] without regard to the
limitation in Section 401(a)(17) of the Code for such Plan Year.

 

  (c)

☐     Director Compensation is defined as:

 

                                                                 
                                         
                                         
                                                                            

 

                                                                 
                                         
                                         
                                                                            

 

                                                                 
                                         
                                         
                                                                            

 

 

  (d)

☐     Compensation shall, for all Plan purposes, be limited to
$                .

 

  (e)

☐     Not Applicable.

 

- 4 -

April 2020



--------------------------------------------------------------------------------

3.02

Bonuses

Compensation, as defined in Section 3.01 of the Adoption Agreement, includes the
following type of bonuses that will be the subject of a separate deferral
election:

 

Type

  

[Will be treated as]
Performance Based Compensation

   Yes    No

Bonus                                                            
                                            

   ☒    ☐                                      
                                                                                
☐    ☐                                      
                                                                                
☐    ☐                                      
                                                                                
☐    ☐                                      
                                                                                
☐    ☐

 

  ☐

Not Applicable.

 

- 5 -

April 2020



--------------------------------------------------------------------------------

4.01

Participant Contributions

If Participant contributions are permitted, complete (a), (b), and (c).
Otherwise complete (d).

 

  (a)

Amount of Deferrals

 

      

A Participant may elect within the period specified in Section 4.01(b) of the
Adoption Agreement to defer the following amounts of remuneration. For each type
of remuneration listed, complete “dollar amount” and/or “percentage amount”.

 

  (i)

Compensation other than Bonuses [do not complete if you complete (iii)]

 

Type of Remuneration

   Dollar Amount      % Amount     Increment      Min      Max      Min     Max
   

 

 

Base Salary

           0 %      80 %      1 %                  %           %           %    
             %           %           % 

 

      

Note: The increment is required to determine the permissible deferral amounts.
For example, a minimum of 0% and maximum of 20% with a 5% increment would allow
an individual to defer 0%, 5%, 10%, 15% or 20%.

 

  (ii)

Bonuses [do not complete if you complete (iii)]

 

Type of Bonus

   Dollar Amount      % Amount     Increment      Min      Max      Min     Max
   

 

 

Bonus

           0 %      100 %      1 %                  %           %           % 
                %           %           % 

 

  (iii)

Compensation [do not complete if you completed (i) and (ii)]

 

Dollar Amount

  

% Amount

  

Increment

Min

  

Max

  

Min

  

Max

      %    %    %

 

- 6 -

April 2020



--------------------------------------------------------------------------------

  (iv)

Director Compensation

 

Type of Compensation

   Dollar Amount      % Amount      Increment      Min      Max      Min     
Max     

 

 

Annual Retainer

           %        %        %  

Meeting Fees Other:

           %        %        %  

Other:

           %        %        %  

Other:

           %        %        %  

 

  (b)

Election Period

 

  (i)

Performance Based Compensation

 

      

A special election period

 

  ☒

Does

 

  ☐

Does Not

 

      

apply to each eligible type of performance based compensation referenced in
Section 3.02 of the Adoption Agreement.

 

      

The special election period, if applicable, will be determined by the Employer.

 

  (ii)

Newly Eligible Participants

 

      

An employee who is classified or designated as an Eligible Employee during a
Plan Year

 

  ☒

May

 

  ☐

May Not

 

      

elect to defer Compensation earned during the remainder of the Plan Year by
completing a deferral agreement within the 30 day period beginning on the date
he is eligible to participate in the Plan.

 

      

The special election period, if applicable, will be determined by the Employer.

 

  (c)

No Participant Contributions

 

  ☐

Participant contributions are not permitted under the Plan.

 

- 7 -

April 2020



--------------------------------------------------------------------------------

5.01

Employer Contributions

If Employer contributions are permitted, complete (a) and/or (b). Otherwise
complete (c).

 

  (a)

Matching Contributions

 

  (i)

Amount

 

      

For each Plan Year, the Employer shall make a matching contribution on behalf of
each Participant who defers Compensation for the Plan Year and satisfies the
requirements of Section 5.01(a)(ii) of the Adoption Agreement equal to [complete
the ones that are applicable]:

 

  (A)    ☐

[insert percentage]% of the Compensation the Participant has elected to defer
for the Plan Year

 

  (B)    ☐

An amount determined by the Employer in its sole discretion

 

  (C)    ☐

Matching contributions for each Participant shall be limited to
$                 and/or [insert percentage]% of Compensation

 

  (D)    ☐

Other:

                                              
                                         
                                         
                                                                          

                                              
                                         
                                         
                                                                          

 

  (E)    ☐

Not Applicable [Proceed to Section 5.01(b)]

 

  (ii)

Eligibility for matching contribution

 

      

A Participant who defers Compensation for the Plan Year shall receive an
allocation of matching contributions determined in accordance with
Section 5.01(a)(i) provided he satisfies the following requirements [complete
the ones that are applicable]:

 

  (A)    ☐

Describe requirements:

                                              
                                         
                                         
                                                                          

 

  (B)    ☐

Is selected by the Employer in its sole discretion to receive an allocation of
matching contributions

 

  (C)    ☐

No requirements

 

- 8 -

April 2020



--------------------------------------------------------------------------------

  (iii)

Time of Allocation

 

      

Matching contributions, if made, shall be treated as allocated [select one]:

 

  (A)    ☐

As of the last day of the Plan Year

 

  (B)    ☐

At such times as the Employer shall determine in its sole discretion

 

  (C)    ☐

At the time the Compensation on account of which the matching contribution is
being made would otherwise have been paid to the Participant

 

  (D)    ☐

Other:

                                              
                                         
                                         
                                                                          

                                              
                                         
                                         
                                                                          

 

  (b)

Other Contributions

 

  (i)

Amount

 

      

The Employer shall make a contribution on behalf of each Participant who
satisfies the requirements of Section 5.01(b)(ii) equal to [complete the ones
that are applicable]:

 

  (A)    ☐

An amount equal to [insert percentage]% of the Participant’s Compensation

 

  (B)    ☐

An amount determined by the Employer in its sole discretion

 

  (C)    ☐

Contributions for each Participant shall be limited to $                

 

  (D)    ☐

Other:

                                              
                                         
                                         
                                                                          

                                              
                                         
                                         
                                                                          

 

  (E)    ☐

Not Applicable [Proceed to Section 6.01]

 

- 9 -

April 2020



--------------------------------------------------------------------------------

  (ii)

Eligibility for Other Contribution

 

      

A Participant shall receive an allocation of other Employer contributions
determined in accordance with Section 5.01(b)(i) for the Plan Year if he
satisfies the following requirements [complete the one that is applicable]:

 

  (A)    ☐

Describe requirements:

                                              
                                         
                                         
                                                                          

                                              
                                         
                                         
                                                                          

 

  (B)    ☐

Is selected by the Employer in its sole discretion to receive an allocation of
other Employer contributions

 

  (C)    ☐

No requirements

 

  (iii)

Time of Allocation

 

      

Employer contributions, if made, shall be treated as allocated [select one]:

 

  (A)    ☐

As of the last day of the Plan Year

 

  (B)    ☐

At such times or times as the Employer shall determine in its sole discretion

 

  (C)    ☐

Other:

                                              
                                         
                                         
                                                                          

                                              
                                         
                                         
                                                                          

 

  (c)

No Employer Contributions

 

  ☒

Employer contributions are not permitted under the Plan.

 

- 10 -

April 2020



--------------------------------------------------------------------------------

6.01    Distributions

The timing and form of payment of distributions made from the Participant’s
vested Account shall be made in accordance with the elections made in this
Section 6.01 of the Adoption Agreement except when Section 9.6 of the Plan
requires a six month delay for certain distributions to Key Employees of
publicly traded companies.

 

  (a)

Timing of Distributions

 

  (i)

All distributions shall commence in accordance with the following [choose one]:

 

(A)    ☒    As soon as administratively feasible following the distribution
event but in no event later than the time prescribed by Treas. Reg. Sec.
1.409A-3(d). (B)    ☐    Monthly on specified day [insert day] (C)    ☐   
Annually on specified month and day [insert month and day] (D)    ☐    Calendar
quarter on specified month and day [insert month and day] Q[insert numerical
quarter 1, 2, 3, or 4]

 

  (ii)

The timing of distributions as determined in Section 6.01(a)(i) shall be
modified by the adoption of:

 

(A)    ☒    Event Delay – Distribution events other than those based on
Specified Date or Specified Age will be treated as not having occurred for six
(6) months (B)    ☐    Hold Until Next Year – Distribution events other than
those based on Specified Date or Specified Age will be treated as not having
occurred for twelve months from the date of the event if payment pursuant to
Section 6.01(a)(i) will thereby occur in the next calendar year or on the first
payment date in the next calendar year in all other cases (C)    ☐    Immediate
Processing – The timing method selected by the Plan Sponsor under
Section 6.01(a)(i) shall be overridden for the following distribution events
[insert events]:                                             
                                         
                                         
                                                                                
                                         
                                         
                                         
                                                                             
(D)    ☐    Not applicable

 

- 11 -

April 2020



--------------------------------------------------------------------------------

  (b)

Distribution Events

 

  (i)

Participant Contributions under Section 4.01(a)

 

      

Participants may elect the following payment events and the associated form or
forms of payment. If multiple events for each year are selected, the earliest to
occur will trigger payment. For installments, insert the range of available
periods (e.g., 5-15) or insert the periods available (e.g., 5, 7, 9).

 

             Lump Sum    Installments

(A)

 

☐

 

Specified Date

   ☐            years

(B)

 

☐

 

Specified Age

   ☐            years

(C)

 

☒

 

Separation from Service

   ☒    2-10 years

(D)

 

☐

 

Separation from Service plus 6 months

   ☐            years

(E)

 

☐

 

Separation from Service plus months [not to exceed      months]

   ☐            years

(F)

 

☒

 

Retirement

   ☒    2-10 years

(G)

 

☐

 

Retirement plus 6 months

   ☐            years

(H)

 

☐

 

Retirement plus      months

   ☐            years

(I)

 

☒

 

Disability

   ☒    2-10 years

(J)

 

☒

 

Death

   ☒    2-10 years

(K)

 

☐

 

Change in Control

   ☐            years

The minimum deferral period for Specified Date or Specified Age event shall be
     years.

Installments may be paid [select each that applies]

 

☐

  Monthly

☐

  Quarterly

☒

  Annually

 

- 12 -

April 2020



--------------------------------------------------------------------------------

  (ii)

Employer Contributions under Section 5.01(a) and (b)

Participants may elect the following payment events and the associated form or
forms of payment. If multiple events for each year are selected, the earliest to
occur will trigger payment. For installments, insert the range of available
periods (e.g., 5-15) or insert the periods available (e.g., 5, 7, 9).

 

             Lump Sum    Installments

(A)

 

☐

 

Specified Date

   ☐             years

(B)

 

☐

 

Specified Age

   ☐             years

(C)

 

☐

 

Separation from Service

   ☐             years

(D)

 

☐

 

Separation from Service plus 6 months

   ☐             years

(E)

 

☐

 

Separation from Service plus    months [not to exceed    months]

   ☐             years

(F)

 

☐

 

Retirement

   ☐             years

(G)

 

☐

 

Retirement plus 6 months

   ☐             years

(H)

 

☐

 

Retirement plus    months

   ☐             years

(I)

 

☐

 

Disability

   ☐             years

(J)

 

☐

 

Death

   ☐             years

(K)

 

☐

 

Change in Control

   ☐             years

The minimum deferral period for Specified Date or Specified Age event shall be
         years.

Installments may be paid [select each that applies]

 

☐

  Monthly

☐

  Quarterly

☐

  Annually

 

- 13 -

April 2020



--------------------------------------------------------------------------------

  (c)

Specified Date and Specified Age elections may not extend beyond age [insert age
or “Not Applicable” if no maximum age applies].

 

  (d)

Payment Election Override

Payment of the remaining vested balance of the Participant’s Account will
automatically occur at the time specified in Section 6.01(a) of the Adoption
Agreement in the form indicated upon the earliest to occur of the following
events [check each event that applies and for each event include only a single
form of payment]:

 

Events

   Form of Payment          Lump Sum    Installments ☐   Separation from
Service, other than for Retirement    ☐             ☐   Death    ☐             ☐
  Disability    ☐             ☐   Not Applicable    ☐            

 

  (e)

Involuntary Cashouts

 

  ☐

If the Participant’s vested Account at the time of his Separation from Service
does not exceed $                , distribution of the vested Account shall
automatically be made in the form of a single lump sum in accordance with
Section 9.5 of the Plan.

 

  ☒

There are no involuntary cashouts.

 

  (f)

Retirement

 

  ☒

Retirement shall be defined as a Separation from Service that occurs on or after
the Participant [insert description of requirements]:

 

The earliest age that an individual can retire and receive benefits under the
Martin Marietta Pension Plan without reduction  

 

  ☐

No special definition of Retirement applies.

 

- 14 -

April 2020



--------------------------------------------------------------------------------

  (g)

Distribution Election Change

A Participant

 

☒    Shall ☐    Shall Not

be permitted to modify a scheduled distribution date and/or payment option in
accordance with Section 9.2 of the Plan.

A Participant shall generally be permitted to elect such modification an
unlimited number of times.

Administratively, allowable distribution events will be modified to reflect all
options necessary to fulfill the distribution change election provision.

 

  (h)

Frequency of Elections

The Plan Sponsor

 

☒    Has ☐    Has Not

elected to permit annual elections of a time and form of payment for amounts
deferred under the Plan. If a single election of a time and/or form of payment
is required, the Participant will make such election at the time he first
completes a deferral agreement which, in all cases, will be no later than the
time required by Reg. Sec. 1.409A-2.

 

- 15 -

April 2020



--------------------------------------------------------------------------------

  (i)

Disability

For Purposes of Section 2.11 of the Plan, Disability shall be defined as

 

  ☐

Total disability as determined by the Social Security Administration or the
Railroad Retirement Board.

 

  ☐

As determined by the Employer’s long term disability insurance policy.

 

  ☒

As follows [insert description of requirements]:

 

Any physical or mental impairment that would qualify a participant for
disability benefits under the standards of the long-term disability plan
maintained by the Company or under the Federal social security system          

 

  ☐

Not applicable.

 

- 16 -

April 2020



--------------------------------------------------------------------------------

7.01    Vesting

 

  (a)

Matching Contributions

The Participant’s vested interest in the amount credited to his Account
attributable to matching contributions shall be based on the following schedule:

 

☐    Years of Service   Vesting %                   0           %    [insert
“100” if there is immediate vesting]                1           %      
            2           %                   3           %                   4  
        %                   5           %                   6           %      
            7           %                   8           %                   9  
        %    ☐    Other:                                             
                                         
                                         
                                                                          
                                                                              
                                         
                                                                        ☐   
Class year vesting applies:                                        
                                         
                                         
                                                                        ☒    Not
applicable.

 

- 17 -

April 2020



--------------------------------------------------------------------------------

  (b)

Other Employer Contributions

The Participant’s vested interest in the amount credited to his Account
attributable to Employer contributions other than matching contributions shall
be based on the following schedule:

 

☐    Years of Service   Vesting %                   0           %    [insert
“100” if there is immediate vesting]                1           %      
            2           %                   3           %                   4  
        %                   5           %                   6           %      
            7           %                   8           %                   9  
        %    ☐    Other:                                             
                                         
                                         
                                                                          
                                                                              
                                         
                                                                        ☐   
Class year vesting applies:                                        
                                         
                                         
                                                                        ☒    Not
applicable.

 

- 18 -

April 2020



--------------------------------------------------------------------------------

  (c)

Acceleration of Vesting

The Participant’s vested interest in his Account will automatically be 100% upon
the occurrence of the following events [select the ones that are applicable]:

 

  (i)

☐     Death.

 

  (ii)

☐     Disability.

 

  (iii)

☐     Change in Control.

 

  (iv)

☐     Eligibility for Retirement.

 

  (v)

☐     Other:

 

     

 

     

 

 

  (vi)

☒     Not applicable.

 

  (d)

Years of Service

 

  (i)

A Participant’s Years of Service shall include all service performed for the
Employer and

 

  ☐

Shall

 

  ☐

Shall Not

include service performed for the Related Employer.

 

- 19 -

April 2020



--------------------------------------------------------------------------------

  (ii)

Years of Service shall also include service performed for the following
entities:

 

     

 

     

 

     

 

     

 

     

 

 

  (iii)

Years of Service shall be determined in accordance with [select one]:

 

  (A)

☐     The elapsed time method in Treas. Reg. Sec. 1.410(a)-7

 

  (B)

☐     The general method in DOL Reg. Sec. 2530.200b-1 through b-4

 

  (C)

☐     Participant’s Years of Service credited under:

 

 

[insert name of plan]

 

  (D)

☐     Other:

 

 

     

 

     

 

     

 

     

 

  (iv)

☒         Not applicable.

 

- 20 -

April 2020



--------------------------------------------------------------------------------

8.01

Unforeseeable Emergency

 

  (a)

A withdrawal due to an Unforeseeable Emergency as defined in Section 2.24:

 

  ☒

Will

 

  ☐

Will Not [if Unforeseeable Emergency withdrawals are not permitted, proceed to
Section 9.01]

be allowed.

 

  (b)

Upon a withdrawal due to an Unforeseeable Emergency, a Participant’s deferral
election for the remainder of the Plan Year:

 

  ☒

Will

 

  ☐

Will Not

be cancelled. If cancellation occurs, the Participant may resume participation
in accordance with Article 4 of the Plan.

 

- 21 -

April 2020



--------------------------------------------------------------------------------

9.01

Investment Decisions

Investment decisions regarding the hypothetical amounts credited to a
Participant’s Account shall be made by [select one]:

 

  (a)

☒    The Participant or his Beneficiary

 

  (b)

☐    The Employer

 

- 22 -

April 2020



--------------------------------------------------------------------------------

10.01

Trust

The Employer [select one]:

 

  ☐

Does

 

  ☒

Does Not

intend to establish a rabbi trust as provided in Article 11 of the Plan.

 

- 23 -

April 2020



--------------------------------------------------------------------------------

11.01

Termination Upon Change In Control

The Plan Sponsor

 

  ☒

Reserves

 

  ☐

Does Not Reserves

the right to terminate the Plan and distribute all vested amounts credited to
Participant Accounts upon a Change in Control as described in Section 9.7.

 

11.02

Automatic Distribution Upon Change In Control

Distribution of the remaining vested balance of each Participant’s Account

 

  ☒

Shall

 

  ☐

Shall Not

automatically be paid as a lump sum payment upon the occurrence of a Change in
Control as provided in Section 9.7.

 

- 24 -

April 2020



--------------------------------------------------------------------------------

12.01

Governing State Law

The laws of North Carolina shall apply in the administration of the Plan to the
extent not preempted by ERISA.

 

- 25 -

April 2020



--------------------------------------------------------------------------------

Execution Page

The Plan Sponsor has caused this Adoption Agreement to be executed on June 25,
2020.

 

Plan Sponsor:  

Martin Marietta Materials, Inc.

By:   Title:  

Chairman and CEO

 

- 26 -

April 2020



--------------------------------------------------------------------------------

Appendix A

Special Effective Dates

Not Applicable

 

- 27 -

April 2020